DETAILED ACTION
This is in response to the applicant’s communication filed on 23 February 2022 wherein:
Claims 1-8 are currently pending; and 
claims 9-15 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The amended specification filed 2/23/22 has not been entered because it does not conform to 37 CFR 1.121(b) because: the full text of any replacement paragraph with markings to show all the changes relative to the previous version of the paragraph. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. 

In this case, the Applicants previously amended [0125] of the Specification on 11/23/21, which amendment was entered.  The present amendment does not contain the entirety of the paragraph, with deletions shown by strike-through.  Without the entirety of the paragraph, it is unclear whether the missing parts of the paragraph (i.e., Listing II and Listing III) are deleted or should still be present in the paragraph as presented for amendment on 2/23/22.  The amendment must be re-submitted, with careful attention to 37 CFR 1.121 and 37 CFR 1.125 (see MPEP 714 for further information).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites (letters in brackets added for ease of reference):
1. A system comprising: 
[a] a host server executing an instance of a host service, the host service configured to: 
[b] receive, as input, an asset identifier from a client application, the asset identifier associated with a property; 
[c] query each of a plurality of external grading resources by providing the asset identifier as input to each of the external grading resources;
[d] receive, as input from the plurality of external grading resources, a plurality of data structures each associated with a respective grading, each grading comprising a value corresponding to one of a legal status or a physical status of the property, the legal status or physical status specific to the respective external grading resource; 
[e] determine an aggregate grade of the property by multiplying a scalar value by an occurrence count of the lowest value among all received values; 
[f] storing a timestamp at which the aggregate grade was calculated; 
[g] scheduling, based on the timestamp, a time at which the grade should be automatically updated; 
[h] provide, as output, the aggregate grade to the client application; and 
[i] provide, as output, the updated aggregate grade to the client application once the updated aggregate grade is calculated; and 

[k] a display configured to render a graphical user interface; 
[l] a memory storing executable instructions; and
[m] a processor operably coupled to the memory and configured to access the memory to instantiate a client application at least partially defining the graphical user interface and configured to: 
[n] receive an input from a user of the electronic device via the graphical user interface the input comprising a geographic area; 
[o] communicably couple to the host service; 
[p] render, in the graphical user interface, a set of images, each image associated with a gradable asset within the geographic area; 
[q] transmit, by the client application to the host service, the asset identifier the asset identifier associated with an image rendered in the graphical user interface,  
[r] in response to transmitting the asset identifier, receive from the host service, first structured data comprising a grade determined by the host service as specific to the asset identifier, 
[s] modify at least a portion of the graphical user interface to display the grade overlaying at least a portion of the image when the image is rendered in the current view of the graphical user interface; and 
[t] receive, from the host service, second structured data comprising an updated grade and, in response, modify at least a portion of the graphical user interface to display the updated grade overlaying at least a portion of the images when the image is rendered in the current view of the graphical user interface.

Step 1: The claim recites an apparatus and therefore, falls into a statutory category.  

Step 2A – Prong 1 (Is a Judicial Exception Recited?): The bolded limitations above (see [e] and [g]) are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting the host server and an electronic device including a display rendering a graphical user interface, a memory, and a processor, nothing in the claim elements precludes the bolded limitations from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  Examiner notes that the Specification indicates that the claims are directed to an abstract idea as well, i.e., “quantifying and/or standardizing an evaluation or estimation of work required to prepare an asset for a transaction, such as a purchase transaction.”  Specification ¶ 1. 

Also, the bolded limitations (see [e] and [g]) are processes that, under their broadest reasonable interpretation, are considered certain methods of organizing human activity – commercial or legal interactions (including agreements in the form of contracts and marketing or sales activities or behaviors).  Notably, limitations [e] and [g] determine a grade and schedule a time for updating the grade.  This is with the purpose of “quantifying and/or standardizing an evaluation or estimation of work required to prepare an asset for a transaction, such as a purchase transaction.”  Specification ¶ 1.  This estimation of work “can be used by parties to transactions to evaluate and/or otherwise classify different potential transactions based on a prediction of transaction costs. In one specific and non-limiting example, a buyer seeking to purchase real property can leverage an automated grading such as described herein to prioritize transactions having a higher grading because, at least in part, such 

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?): This judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a host server and an electronic device including a display rendering a graphical user interface, a memory, and a processor.  The electronic device is recited at a high-level of generality (i.e., as a generic processing device performing generic computer functions), such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Additionally, the underlined limitations (see [b], [c], [d], [f], [h], [i], and [n]-[t]) may be considered insignificant extra-solution activity (see MPEP 2106.05(g)).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?): The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a server and electronic device to perform the bolded limitations (see [e] and [g]) amount to no more than mere instructions to apply the exception using a generic computer component.  Further, the claims simply append well-understood, routine, and conventional (WURC) activities previously known to the industry, specified at a high level of generality, to the judicial exception, in the form of the extra-solution activity.  The courts have Symantec, identifying storing information in memory as WURC, as recognized by Versata, and identifying presenting offers as WURC, as recognized by OIP Techs).  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible, as when viewed individually, and as a whole, nothing in the claim adds significantly more to the abstract idea.

Dependent claims 2-7 merely add further details of the abstract steps/elements recited in claim 1 without including a practical application or significantly more than the abstract idea.  Therefore, dependent claims 2-7 are also non-statutory subject matter.

Dependent claim 2 provides claim elements which are insignificant extra-solution activity similar to that identified above, including displaying images and receiving a set of gradings, which, for the reasons provided above, do not include a practical application or significantly more than the abstract idea.

Dependent claim 3 further limits the abstract idea by providing descriptive limitations of claim elements including the grading, which may provide helpful context for the claimed invention, but does not include a practical application or significantly more than the abstract idea.

Dependent claim 4 further limits the abstract idea by providing a descriptive limitation of the property, which may provide helpful context for the claimed invention, but does not include a practical application or significantly more than the abstract idea.

Dependent claim 5 further limits the abstract idea by providing descriptive limitations of claim elements regarding the image, which may provide helpful context for the claimed invention, but does not include a practical application or significantly more than the abstract idea.

Dependent claim 6 further limits the abstract idea by providing further limitations of claim elements including the property and the grading, which do not provide a practical application or significantly more than the abstract idea.

Dependent claims 7 and 8 further limit the abstract idea by providing further limitations of the abstract idea including the grading being based on a number and a term of a lease, which does not provide a practical application or significantly more than the abstract idea.

In light of the detailed explanation and evidence provided above, the Examiner asserts that the claimed invention, when the limitations are considered individually and as whole, is directed towards an abstract idea.  	
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: calculating the updated aggregate grade.  Examiner notes that updating the grade is scheduled (claim 1, limitation [g]) and the updated aggregate grade is provided as output (claim 1, limitation [i]); however, the updated aggregate grade is not calculated.

Further, claim 1, limitation [g] refers to scheduling a time at which “the grade” should be updated; however, this term is inconsistent with the remainder of the claim.  Examiner thinks this should refer to the “aggregate grade.”  

Further, claim 2 refers to “a set of gradings” which are received from the host service.  This seems inconsistent with claims 1 and 2 and Examiner thinks this should refer to a set of aggregate grades.

Further claims 3, 5, and 6 refer to “the grade” and it is unclear if this is referring to the “grading” from claim 1, limitation [d] or to the aggregate grade which is determined in claim 1, limitation [e].

Any claims not specifically addressed are rejected as dependent on claim 1.


Response to Arguments
I. Specification Amendment
The amendment to the Specification is not entered (see above).

II. Claim Objections
WITHDRAWN, based on the amendments.

III. Claim Rejections under 35 USC 112
The previous rejection is WITHDRAWN, based on the amendments.  However, new rejections are provided above.

IV. Claim Rejections under 35 USC 101
Applicant argues that the Office Action does not provide sufficient reasoning as to why claim 1 recites a judicial exception.  Remarks 9.  Examiner respectfully disagrees and refers Applicant to the rejection, supra.

The Applicant then argues that the Office Action is inconsistent with the 2019 Revised Guidance, in that the claim can only be found to recite an abstract idea “if a specific limitation is identified by the Examiner and the Examiner identifies which enumerated abstract idea into which the specific limitation falls.”  Remarks 10.  Examiner respectfully disagrees that the Office Action is not compliant with the 2019 Revised Guidance and refers the Applicant to the rejection, supra.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact                                                                                                                                                                         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE S GILKEY whose telephone number is (571)270-7119. The examiner can normally be reached Monday-Thursday 7:30-4:30 CT and Friday 7:30-12 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/CARRIE S GILKEY/Primary Examiner, Art Unit 3689